Title: To John Adams from Joseph C. Foxcroft, 18 February 1807
From: Foxcroft, Joseph C.
To: Adams, John



May it please your Excellency,
Boston Feb 18. 1807.

The package I had the honor of forwarding to you was from my honored Father Samuel Foxcroft of New Gloucester.—He has had the misfortune to lose his sight one year ago, be reason of an inflamation in the Same his eyes; And by reason of his never having made use of glasses, & his whole time having been spent in reading & writing; the loss has been very sensibly felt by him.—He did not know of your book’s being in his possession ’till very lately, and he did not feel easy without returning it.—The other “Fleming on the fulfiling of the Scripture” he wished you to accept as a token of his veneration for your caracter & person. My hond. Father is very feeble & ematiated, and therefore I presume a diffidence, least you might think, his troubling you was too much of a presumption, he withheld his name.—He enjoys religion, and that’s his full, & only comfort.—With the highest respect and veneration I am your Excellencys / Obt. Servt.

Joseph C. Foxcroft